Title: From George Washington to Michael Jackson, Sr., 23 August 1782
From: Washington, George
To: Jackson, Michael, Sr.


                  
                     H. Quarters Newburgh Augt 23d 1782
                  
                   The Opinion of the Commander in Chief given at the request of the Court Martial whereof Colo. Mil Jackson was President.  The first and second Questions could only be answered generally, not as applying to the present case—the Proceedings of the Court of Enquiry produced to the Court Martial not being dated—approved or disapproved by Colo. Cortland who ordered it—Upon the last Question the Commander in Chief is of opinion—that the Court ought to proceed against Ensign Bloodgood upon the charge of behaving in an infamous and scandalous manner on the last of January or beginning of Feby last &c. &——.
                  But he is of opinion that he cannot be tried by this Court upon the other charge—it appearing to him that the crime alledged agt him was committed before he entered the Continental service.
                  
               